                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEVONTE LINDSEY,

                 Plaintiff,

         v.                                             Case No. 18-cv-1166-JPG-MAB

 TROY COMPTON, STEVE HERNDON and
 SHAN COLLINS,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

40) of Magistrate Judge Mark A. Beatty recommending, after holding a hearing, that the Court

grant the defendants’ motion for summary judgment (Doc. 26) and dismiss this case for failure to

exhaust administrative remedies.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 40);

   •   GRANTS the defendants’ motion for summary judgment (Doc. 26);

   •   DISMISSES this case without prejudice for failure to exhaust administrative remedies;
       and
  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: May 21, 2019

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE




                                           2
